Citation Nr: 0203331	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-05 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a 100 percent rating for compensation 
pursuant to 38 C.F.R. § 4.29 based on a period of 
hospitalization from April 26 to April 28, 2000.

2.  Entitlement to a 100 percent rating for compensation 
pursuant to 38 C.F.R. § 4.30 based on surgery for cervical 
diskectomy with fusion requiring a period of convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1985 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied a temporary total disability 
ratings based on hospitalization or post-surgical 
convalescence, claimed by the veteran as payable during the 
period from February 2, 2000, to November 31, 2000.

At the hearing before the undersigned Board member in 
November 2001, the veteran raised a claim of entitlement to 
service connection for a psychiatric disorder, referring to a 
statement dated August 30, 2000, that he had filed with the 
RO.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran has service-connected disability from 
residuals of lumbar diskectomy at the level of his fifth and 
sixth lumbar intervertebral space (L5-6).

2.  The veteran was hospitalized at a VA facility from April 
25 to 28, 2000, during which he received treatment for 
cervical radiculopathy, which included anterior cervical 
diskectomy/corpectomy and fusion from C3 to C6.

3.  The veteran does not have a service-connected cervical 
spine disability.

4.  During the period for which the veteran has claimed 
entitlement to a temporary total disability rating, he was 
not hospitalized, nor did he undergo surgical treatment, for 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a temporary total 
disability rating based on a period of hospitalization from 
April 26, to April 28, 2000.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.29 (2001).

2.  The veteran is not entitled to a temporary total 
disability rating based on surgery and convalescence for a 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for a temporary total disability rating 
from February 2, 2000, to November 31, 2000, pursuant to the 
provisions of 38 C.F.R. §§ 4.29, 4.30, is based on his 
hospitalization at a VA facility from April 25 to 28, 2000, 
during which he underwent surgery.  

Pursuant to 38 C.F.R. § 4.29 (2001), a total rating will be 
assigned without regard to the provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if, during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.

Pursuant to 38 C.F.R. § 4.30 (2001), a total disability 
rating of 100 percent will be assigned on a temporary basis 
following surgery for a service-connected disability 
necessitating at least one month of convalescence or surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  The initial period of 
the temporary total rating is usually a period of 1, 2, or 3 
months  It may be extended for an additional 1, 2, or 3 
months.  Extensions of 1 or more months, up to 6 months 
beyond an initial 6 months, may also be made.  38 C.F.R. § 
4.30 (2001).

A total rating is temporarily paid for treatment of a 
service-connected disability or the period of convalescence 
required by surgery for a service-connected disability. 

In this case, the veteran has service-connected disability 
for intervertebral disc syndrome at the level of the 
interspace between his fifth and sixth lumbar vertebrae (L5-
6) (it was noted during the veteran's service that he had six 
lumbar vertebrae).  

The summary of the veteran's VA hospitalization from April 25 
to 28, 2000, indicates that he was admitted for treatment of 
cervical radiculopathy, which included anterior cervical 
diskectomy/corpectomy and fusion from C3 to C6.  As he was 
informed in the March 2001 statement of the case, his 
cervical radiculopathy is not shown to be associated with his 
service-connected low back disorder.  The veteran has argued 
to the contrary; however, he has not submitted any competent 
medical evidence to this effect.

As the veteran was not hospitalized for treatment of his 
service-connected disability, he is not entitled to benefits 
under 38 C.F.R. § 4.29.  The Board also notes that, even if 
the VA hospitalization from April 25 to 28, 2000, had been 
for treatment of a service-connected disability, the length 
of this hospitalization falls far short of the minimum of 21 
days required under 38 C.F.R. § 4.29.

Moreover, the veteran's surgery during his hospitalization in 
April 2000 was for cervical radiculopathy, not for the 
service-connected low back disability.  Consequently, he does 
not meet the requirements for benefits under 38 C.F.R. 
§ 4.30. 

Therefore, the Board concludes that he is not entitled to a 
total rating under either 38 C.F.R. § 4.29 or 38 C.F.R. 
§ 4.30.


ORDER

A temporary total rating under both 38 C.F.R. § 4.29 and 
38 C.F.R. § 4.30 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

